Case 8:21-cv-00839-SDM-AAS Document 100 Filed 07/08/21 Page 1 of 3 PageID 3723




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

     STATE OF FLORIDA,                          )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )
                                                )
     XAVIER BECERRA, Secretary of               )
     Health and Human Services, in his          )
     official capacity; HEALTH AND              ) Case No. 8:21-CV-839-SDM-AAS
     HUMAN SERVICES; ROCHELLE                   )
     WALENSKY, Director of Centers for          )
     Disease Control and Prevention, in         )
     her official capacity; CENTERS FOR         )
     DISEASE CONTROL AND                        )
     PREVENTION; UNITED STATES                  )
     OF AMERICA,                                )
                                                )
           Defendants.                          )
     ___________________________________

                       WITHDRAWAL OF STATE OF ALASKA’S
                            MOTION TO INTERVENE

         The State of Alaska hereby withdraws its pending Amended Motion to

 Intervene. 1 As explained in its Amended Motion to Intervene, Alaska is

 subject to the unique requirements of the Alaska Tourism Restoration Act



 1
       This morning, this Court deferred decision on Alaska’s Amended Motion to
 Intervene in light of the CDC’s appeal to the 11th Circuit. Dkt. 99. However, this
 Court retains jurisdiction to allow Alaska to withdraw its motion to intervene. See
 Weaver v. Florida Power & Light Co., 172 F.3d 771, 773 (11th Cir. 1999) (“The
 general rule regarding divestiture of jurisdiction . . . does not apply to collateral
 matters not affecting the questions presented on appeal.”).


                                            1
Case 8:21-cv-00839-SDM-AAS Document 100 Filed 07/08/21 Page 2 of 3 PageID 3724




 that cruise ships visiting Alaska during 2021 must obtain a Conditional

 Sailing Certificate from the CDC and abide by all conditions of it. 2 At the

 time of filing the Amended Motion, the CDC had yet to approve any port

 agreements for Alaska or issue any Conditional Sailing Certificates for

 Alaska-bound vessels. 3 But two days ago the CDC filed an affidavit stating

 that it has approved port agreements for four Alaskan ports, in addition to

 the port of Seattle, that conditional sailing certificates have been issued for

 five vessels sailing out of Seattle on Alaska-bound cruises, and that an

 additional vessel scheduled for Alaska-bound cruises has been approved for a

 simulated voyage out of Seattle. 4 Given these changed circumstances, the

 State of Alaska withdraws its pending motion for permissive intervention

 under Federal Rule of Civil Procedure 24(b).

          Alaska remains firm in its disagreement with the CDC’s legal position,

 and reserves the right to request leave to file briefs of amicus curie in support

 of Florida both in this Court and in the Eleventh Circuit, as appropriate.

          Counsel for the State of Alaska has consulted with counsel for plaintiff

 and defendant and neither party opposes this withdrawal.




 2        See Alaska Tourism Restoration Act P.L. 117-14, 135 Stat. 273 (May 24,
 2021).
 3        See State of Alaska’s Amended Motion to Intervene (Dkt. 68) at 12-13.
 4        See Third Declaration of Captain Aimee Trefiletti (Dkt. 96-1) at ¶¶17, 18, 21.


                                             2
Case 8:21-cv-00839-SDM-AAS Document 100 Filed 07/08/21 Page 3 of 3 PageID 3725




       DATED July 8, 2021.

                                      TREG R. TAYLOR
                                      ATTORNEY GENERAL

                                      By:    /s/Lael A. Harrison
                                             Lael A. Harrison
                                             Assistant Attorney General
                                             Alaska Bar No. 0811093
                                             (Pro Hac Vice)

                                      By:    /s/Jessica M. Alloway
                                             Jessica M. Alloway
                                             Assistant Attorney General
                                             Alaska Bar No. 1205045
                                             (Pro Hac Vice)
                                             1031 West Fourth Avenue,
                                             Suite 200
                                             Anchorage, AK 99501
                                             Telephone: (907) 269-5275
                                             Facsimile: (907) 276-3697
                                             Email: lael.harrison@alaska.gov
                                             Email: jessie.alloway@alaska.gov

                                             Attorneys for the State of Alaska




                        CERTIFICATE OF SERVICE

       I certify that on this 8th day of July, 2021 a true and correct copy of the

 foregoing was filed with the Court’s CM/ECF system, which provides notice to

 all parties.

                                                   /s/ Lael A. Harison
                                                   Lael A. Harrison




                                         3
